Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2019

                                       No. 04-19-00457-CV

                                       EX PARTE C.D.R.

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 33751
                        Honorable Enrique Fernandez, Judge Presiding


                                          ORDER
        On July 29, 2019, the trial court clerk notified this court that the clerk’s record was not
filed when it was originally due because appellant had not filed a designation of clerk’s record
with the trial court clerk and appellant had failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and appellant was not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has filed a designation of clerk’s record with the
trial court clerk and that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee, or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court